DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks Arguments

Claim Rejections - 35 USC § 112
	Applicants amendments of claim(s) 5 and 12 in response to the rejection(s) of said claim(s) under 35 USC Section 112, Second Paragraph are effective. Accordingly, the rejection(s) of said claims under 35 USC Section 112, Second Paragraph are withdrawn.


Allowable Subject Matter
Claim(s) 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 8, Li (Yong Li, Wentao Chen, Depeng Jin and Lieguang Zeng, "Seamless handoff scheme for real-time application in the wireless IPv6 networking," 2008 2nd International Conference on Anti-counterfeiting, Security and Identification, Guiyang, 2008, pp. 136-139) discloses a handover method, comprising: sending, by a mobile node (MN), first instruction information to a new access router (NAR) by using a previous access router (PAR), wherein the first instruction information is used to instruct the NAR to construct a care-of test initialization message and send the care-of test initialization message to a corresponding node (CN), and the care-of test initialization message and is used to request a care-of keygen token (Referring to [Fig. 2], A mobile node, MN , sends first instruction information, HI, to a new access router, NAR, by using a previous access router, PAR,  through sending of FBU(CoTI), wherein the first instruction information, HI tunneling the COTI, is used to instruct the NAR to construct a care-of-test initialization message, CoTI, and the care-of test initialization message comprises a new care-of address (NCoA) of the MN, and is used to request a care-of keygen token from the CN based on NCoA); handing over the MN from the PAR to the NAR (Also in [Fig. 2] MN is handed over from PAR to the NAR, during Link Down and Link Up actions.); receiving, by the MN, the care-of keygen token sent by the NAR from the CN (See where in [Fig. 2] The MN receives the care-of keygen token sent by the NAR from the CN, in the CoT message); and binding the MN with the CN based on the care-of keygen token (See [Fig. 2] The binding takes place via sending of a BU, message from the MN to the CN, based on the care-of keygen token.). 
Li differs from claim 1 in that Li doesn’t explicitly disclose where the CoTI comprises a new care of address. Li further differs from claim 1, in that Li is silent on obtaining, by the MN, a home address (HoA) authentication parameter from a locally stored binding update list, the HoA authentication parameter being a permanent home keygen token; and binding the MN with the CN based on the care-of-keygen token and the HoA authentication parameter. Other prior art of record such as Karagiannis (USPGPub No. 2003/0018810) , Perkins (USPGPub No. 2004/0236937), and Grech (US 2004/0213181) while generally disclosing features pertaining to mobile IP, fail to teach or suggest obtaining, by the MN, a home address (HoA) authentication parameter from a locally stored binding update list, the HoA authentication parameter being a permanent home keygen token; and binding the MN with the CN based on the care-of-keygen token and the HoA authentication parameter, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable. Independent claim 8 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided in regards to claim 1.

In regards to claim 6, Li discloses a handover method, comprising: receiving, by a previous access router (PAR), first instruction information sent by a mobile node (MN), wherein the first instruction information is used to instruct a new access router (NAR) to construct a care-of test initialization message (In [Fig. 2] the PAR receives from the MN, first instruction information, FBU(CoTI), wherein the first instruction information is used by the NAR to construct care-of-test initialization message, via sending from the NAR a CoTI message to a CN) and send the care-of test initialization message to a corresponding node (CN), and the care-of test initialization message and is used to instruct the CN to construct a care-of keygen token (Referring to [Fig. 2] the NAR sends the CoTI to the CN, the CN uses the CoTI to construct a care-of keygen token based on the NCoA, the care-of- keygen token being sent from the CN to the NAR in a CoT message); sending, by the PAR, the first instruction information to the NAR (In [Fig. 2] The PAR sends the first instruction information, HI(CoTI) to the NAR); and disconnecting the PAR from the MN, so that the MN is connected to the NAR (In [Fig. 2] the PAR is disconnected from the MN, during the link down to link up transition, and when the link is back up, the MN is connected to the NAR as evident by reception of the CoT message), receives the care-of keygen token sent by the NAR (In [Fig. 2] the MN receives the care-of keygen token sent by the NAR in a CoT message.), and is further bound with the CN based on the care-of keygen token (In [Fig. 2] After receiving the care-of keygen token, the MN is bound with the CN, by sending of BU from MN to CN and subsequent acknowledgement of the BU by the CN.).
Li  differs from claim 6 doesn’t explicitly disclose where the CoTI comprises a new care of address. Li further differs from claim 6, in that Li is silent on where the MN is further bound with the CN based on the care-of-keygen token and a home address (HoA) authentication parameter obtained from a locally stored binding update list, the HoA Authentication parameter being a permanent home keygen token. Other prior art of record such as Karagiannis (USPGPub No. 2003/0018810) , Perkins (USPGPub a home address (HoA) authentication parameter obtained from a locally stored binding update list, the HoA Authentication parameter being a permanent home keygen token, as arranged with the remaining elements of claim 6. Thus claim 6 is regarded as allowable. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476